

117 S2474 IS: American Telecommunications Security Act
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2474IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mr. Cotton (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit the use of funds made available under the American Rescue Plan Act of 2021 to purchase communications equipment or services that pose a national security risk.1.Short titleThis Act may be cited as the American Telecommunications Security Act.2.Prohibition on use of funds to purchase communications equipment or services posing national security risk(a)In generalThe American Rescue Plan Act of 2021 (Public Law 117–2; 135 Stat. 4) is amended by adding at the end the following:XIINational security restrictions on use of funds12001.Prohibition on use of funds to purchase communications equipment or services posing national security riskNone of the funds made available under this Act or an amendment made by this Act may be used to purchase any covered communications equipment or service, as defined in section 9 of the Secure and Trusted Communications Networks Act of 2019 (47 U.S.C. 1608)..(b)Technical and conforming amendmentThe table of contents in section 2 of the American Rescue Plan Act of 2021 is amended by adding at the end the following:Title XII—National security restrictions on use of fundsSec. 12001. Prohibition on use of funds to purchase communications equipment or services posing national security risk..